Case: 15-40440      Document: 00513242355         Page: 1    Date Filed: 10/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40440
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 22, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ANGEL RAFAEL HERNANDEZ-AMAYA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:14-CR-1785-1


Before HIGGINBOTHAM, DENNIS, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Angel Rafael Hernandez-
Amaya raises an argument that he concedes is foreclosed by United States v.
Rodriguez, 711 F.3d 541, 562-63 & n.28 (5th Cir. 2013) (en banc), in which we
held that the generic, contemporary definition of “sexual abuse of a minor” does
not require a four-year age-differential between the victim and the perpetrator.
He also raises an argument that he concedes is foreclosed by United States v.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40440    Document: 00513242355    Page: 2   Date Filed: 10/22/2015


                                No. 15-40440

Elizondo-Hernandez, 755 F.3d 779, 781-82 (5th Cir. 2014), cert. denied, 135
S. Ct. 1011 (2015), which held that the Texas offense of indecency with a child
by contact satisfied the generic definition of “sexual abuse of minor.”
Accordingly, the motion for summary disposition is GRANTED, and the
judgment of the district court is AFFIRMED.




                                      2